Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.  Claims 1-2, 11, 15-20 are cancelled; claims 3, 5-9 are amended; and claims 10, 12-14 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 3-10 and 12-14 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (US 2006/0167159 A1) in view of Soddemann et al (US 2010/0029857 A1), and Ogawa et al (US 2012/0302674 A1).
Prior to setting forth the rejection, it is noted that the recitation of “formulated to be bonded to a fluororubber composition layer to produce a rubber laminate” in the preamble (cf. independent claim 9) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between acrylic rubber 
Regarding claim 9, Kubota et al disclose, in example 1, a composition comprising acrylic rubber “a” (i.e. reads on carboxyl-group containing acrylic rubber in present claim 9, see paragraphs 0130 and 0136), hexamethylenediamine carbamate crosslinking agent (i.e. reads on a crosslinking agent for carboxyl group-containing acrylic rubber in present claim 9), 0.5 parts by weight of octadecylamine (i.e. reads on primary amine of general formula RNH2 where R is an aliphatic hydrocarbon having 18 carbon atoms and its amount in present claim 9), 2 parts by weight of 1,3-di-o-tolylguanidine crosslinking accelerator (i.e. reads on guanidine based crosslinking accelerator and its amount in present claim 9).  The acrylic rubber, in production example 1, comprises 50 parts by weight of ethyl acrylate, 34 parts by weight of butyl acrylate and 14 parts by weight of 2-methoxyethyl acrylate (paragraph 0130) for a total of 98% by weight - i.e. reads on alkyl (meth)acrylate and alkoxyalky (meth)acrylate present in amounts of 83% or more in the carboxyl group-containing acrylic rubber in present claim 1.  
Kubota et al are silent with respect to 1,4-diazabicyclo[2.2.2]octane (DABCO); and amount of DABCO.
However, regarding DABCO, Kubota et al in the general disclosure teach that if the acrylic rubber has hydroxyl groups as crosslinking sites in addition to carboxyl groups, it is preferable to use crosslinking accelerators such as tertiary amine compounds (paragraph 0097).  Examples of tertiary amine compounds include 1,8-diazabicyclo[5.4.0]-undecene-7 (paragraph 0100).  Additionally, Soddemann et al disclose a vulcanizable polymer composition which is characterized by a specific combination of a polyamine crosslinking agent and a particular crosslinking accelerator (abstract) containing at least one bi- or polycyclic aminic base (paragraph 0016).  The incorporation of a particular combination of bi- or polycyclic amine base preferably 
Regarding amount of DABCO, examples of crosslinking accelerators in Ogawa et al include diazabicycloalkene compound (paragraph 0184).  The crosslinking accelerator is used in amounts of 0.1 to 10% by weight.  If the content of crosslinking accelerator is within the above range, crosslinking is sufficiently performed and the obtained cross-linked rubber product is excellent in mechanical properties.  If the crosslinking 
Regarding claims 3-4, see example 1, of Kubota et al, wherein the composition comprises hexamethylenediamine carbamate crosslinking agent.  Examples of aromatic polyamine compounds include 2,2-bis[4-(4-aminophenoxy)-phenyl]propane (paragraph 0074).
Regarding claim 5, see example 1, of Kubota et al, wherein the composition comprises 0.5 parts by weight of 1,3-di-o-tolylguanidine (paragraph 0136).
Regarding claim 6, Kubota et al teach that when the acrylic rubber has a halogen atom as crosslinking sites in addition to a carboxyl group it is preferable to use as a crosslinking accelerator a thiuram sulfide having 2 to 30 carbon atoms (paragraph 0092).  Examples of thiuram sulfide include tetramethylthiuram disulfide (paragraph 0094).  The crosslinking accelerator is used in amounts of 0.3 to 10 parts by weight based on 100 parts by weight of acrylic rubber (paragraph 0104).
Regarding claim 7, examples of crosslinking accelerators, in Ogawa et al, include thiourea compound (paragraph 0183) such as N,N’-diphenylthiourea (paragraph 0196) in amounts of 0.3 to 10 parts by weight (paragraph 0198).
Regarding claim 8, see example 1, of Kubota et al, wherein the composition comprises 0.5 parts by weight of octadecylamine (i.e. reads on stearyl amine and amount of component C in present claim 8).

Response to Arguments

The objection, and rejections under 35 U.S.C. 112(d) and 103 as set forth in paragraphs 7-10, of office action mailed 7/6/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 7 below).

Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that (A) improvements taught by Soddemann et al that are achieved by “incorporation of a particular combination of a bi- or polycyclic aminic base” are applicable to moldings or shaped parts but not to acrylic rubber compositions that are suitable for crosslinking bonding to a fluororubber composition to form laminates; (B) showing of unexpected results can overcome a holding of obviousness.  Examples and comparative examples prove that 1,8-diazabicyclo[5.4.0] undec-7-ene (hereafter - DABCU) and 1,8-diazabicylco[2.2.2]octane (hereafter - DABCO) are not equivalents in the context of applicant’s disclosed and claimed invention.  Peel strength, interfacial peeling rate and peel forms are poor when DABCU taught in Kubota was used in comparative examples when compared to use of DABCO in inventive examples.  These parameters (i.e. interfacial peeling rate and peel forms) are important in laminates and not relevant to moldings.  Applicant discloses a selective . 
With respect to (A), it is the Office’s position that intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to (B), example 2 and comparative example 2 use DABCO in amounts of 1 part by weight with respect to 100 parts by weight of acrylic rubber while claims recite a broad range for DABCO of 0.01 to 3 parts by weight.  Additionally, as stated earlier, experiments are not conducted in a side-by-side manner in which the only variable is DABCO (see example 4 and comparative examples 5 and 6).
With respect to (C), it is the Office’s position that kind of acrylic rubber is critical, since the interfacial peeling rate and peel form are also dependent on the primary and secondary crosslinking that occurs when rubber laminate is formed from the composition by placing in a metal mold and crosslinking at higher temperatures.  Additionally, it would appear that the molding temperatures would also have an impact on the interfacial peeling rate and peeling form, since at higher temperatures even DABCO would vaporize.  Hence, applicant argument that similar interfacial peeling rate and peeling form are not dependent on the kind of acrylic rubber is not persuasive.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764